Title: To Thomas Jefferson from George Jefferson, 11 October 1804
From: Jefferson, George
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Richmond 11th. Octr. 1804
               
               I am duly favor’d with yours of the 8th. I find that we paid as you state, to W. Irvine, on the 23d. of March 1803, for your order in favor of Joseph Moran, $:98—. Upon referring to your letter of the 8th. of February preceding, I find, that after advising us of several drafts you had made on us (among the number one in favor of Jos. Moran for $:98—) you say “as the persons to whom the above monies are payable, have been before notified they would be lodged with you for them, it is possible they may apply before my orders inclosed to them to day shall reach them. in that case I wish them to receive the money, on their promising to send you in the order when they shall receive it.”—In consequence of this the amount was paid to Irvine without his producing the order.—and that circumstance being forgotten, it was paid again Sir the 17th. ultimo, to a person of the name of John Miller—of this person we know nothing, and probably shall never hear of him again. or indeed if we were, we suppose it would be of no avail.
               The amount therefore I conclude, we must certainly lose. I mean G. & J., who undoubtedly ought to lose it. the circumstances are merely mentioned by way of explanation for your being twice charged with the same sum.
               Moran I think should have been satisfied with getting the £16.8.9 too much—without again receiving the whole sum. his succeeding however in the first instance, was probably the cause of the second attempt.
               I am Dear Sir Yr. Very humble servt.
               
                  
                     Geo. Jefferson
                  
               
            